DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 5 April 2022, in response to the Office Action mailed 7 December 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 8 July 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
Applicant’s arguments, see the remarks, filed 5 April 2021, with respect to amended claim 1 and claim 15 have been fully considered and are persuasive (see also the interview summary mailed 4 April 2022).  The rejections of claims 1, 3, 4, and 6-21 have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teaches various systems which predict interactions with content, including creating scores that are not based on a user or request for the content but upon features of the content.  However, none of the cited art, either alone or in combination, appears to teach all of the claimed process of receiving a request, identifying electronic communications that are responsive to the request, selecting a group of communications from those identified based upon the predicted request agnostic interaction scores of the communications, creating request specific scores for the group of communications selected, ranking and transmitting the communications from the group based on the request specific scores (see claim 1); or using request agnostic predicted interaction scores for the communications to decide whether to transmit them in response to a request, and subsequently detecting a threshold number of rescoring interactions with the communication from user inputs, performing the rescoring using an additional set of features from the communication, predicting a new request agnostic interaction score based upon the additional features, and using the new score to determine whether to transmit the communications in response to further requests (see claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 2 and 5 are cancelled; claims 1, 3, 4, and 6-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128